In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00040-CR



       ROBERT BRICE DAUGHERTY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 25886




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           Robert Brice Daugherty appeals his life sentence for possession of methamphetamine, with

intent to deliver, in an amount of four or more grams, but less than 200 grams.1 Daugherty’s sole

point of error claims he received ineffective assistance of counsel when his trial attorney failed to

inform him about a plea offer made by the State. We overrule Daugherty’s point of error and

affirm the trial court’s sentence.

           Daugherty pled guilty to three indictments in one proceeding. The trial court heard

evidence on all three cases and sentenced Daugherty to life imprisonment in each case, with the

sentences ordered to run concurrently. In a single brief, Daugherty claims his first of two trial

attorneys was ineffective, by failing to tell him of a plea offer covering all three indictments under

which the State would recommend a sentence of forty years. We addressed the merits of that claim

in our opinion in cause number 06-15-00038-CR, issued contemporaneously with this opinion.

For the reasons detailed in that opinion, we likewise overrule Daugherty’s point of error in this

appeal.

           We affirm the trial court’s judgment and sentence.




                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:            August 5, 2015
Date Decided:              September 3, 2015

Do Not Publish

1
    See TEX. HEALTH & SAFETY CODE § 481.112(d) (West 2010).

                                                      2